UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2011(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 96.0% Australia 8.0% Ardent Leisure Group 1 1 BGP Holdings PLC* 0 Charter Hall Office REIT Commonwealth Property Office Fund Dexus Property Group Goodman Group GPT Group Investa Office Fund Mirvac Group Stockland Westfield Group (Units) Westfield Retail Trust (Cost $77,287,253) Brazil 0.3% BHG SA - Brazil Hospitality Group*(Cost $2,419,319) Canada 3.8% Boardwalk Real Estate Investment Trust Canadian Real Estate Investment Trust Chartwell Seniors Housing Real Estate Investment Trust Extendicare Real Estate Investment Trust (a) First Capital Realty, Inc. (a) H&R Real Estate Investment Trust (Units) (a) (Cost $33,662,021) Channel Islands 0.6% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $6,262,895) China 0.8% Agile Property Holdings Ltd. (a) Country Garden Holdings Co. (a) Longfor Properties (Cost $11,256,391) Finland 0.2% Technopolis Oyj(Cost $2,740,460) France 3.8% ICADE Klepierre Unibail-Rodamco SE (Cost $38,221,613) Germany 0.4% Alstria Office REIT-AG DIC Asset AG Prime Office REIT-AG * (Cost $4,085,906) Hong Kong 10.8% China Overseas Land & Investment Ltd. (a) Hang Lung Properties Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Link REIT Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. (Cost $122,152,696) Italy 0.3% Beni Stabili SpA(Cost $4,845,584) Japan 10.2% AEON Mall Co., Ltd. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Kenedix Realty Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Nippon Building Fund, Inc. Sumitomo Realty & Development Co., Ltd. United Urban Investment Corp. (Cost $93,295,810) Netherlands 1.2% Corio NV (Cost $14,039,604) Norway 0.5% Norwegian Property ASA(Cost $5,673,867) Philippines 0.1% Megaworld Corp.(Cost $1,275,989) Singapore 4.0% Ascendas Real Estate Investment Trust CapitaLand Ltd. CapitaMall Trust City Developments Ltd. Global Logistic Properties Ltd.* Mapletree Industrial Trust Suntec Real Estate Investment Trust (Cost $38,988,574) Sweden 0.7% Fabege AB Fastighets AB Balder "B"* (Cost $7,425,921) Switzerland 0.6% Swiss Prime Site AG*(Cost $5,190,001) United Kingdom 5.5% British Land Co. PLC Conygar Investment Co. PLC Development Securities PLC Hammerson PLC Land Securities Group PLC Max Property Group PLC* Metric Property Investments PLC Safestore Holdings PLC Segro PLC Songbird Estates PLC* South African Property Opportunities PLC* Terrace Hill Group PLC* UNITE Group PLC* (Cost $59,492,944) United States 44.2% Alexander's, Inc. (REIT) American Assets Trust, Inc. (REIT) (a) AvalonBay Communities, Inc. (REIT) (a) BioMed Realty Trust, Inc. (REIT) Boston Properties, Inc. (REIT) (a) Brandywine Realty Trust (REIT) BRE Properties, Inc. (REIT) Brookdale Senior Living, Inc.* (a) Camden Property Trust (REIT) (a) Chesapeake Lodging Trust (REIT) Colonial Properties Trust (REIT) DDR Corp. (REIT) (a) DuPont Fabros Technology, Inc. (REIT) (a) Equity Lifestyle Properties, Inc. (REIT) Extra Space Storage, Inc. (REIT) (a) Federal Realty Investment Trust (REIT) (a) HCP, Inc. (REIT) (a) Health Care REIT, Inc. (REIT) (a) Home Properties, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) Hudson Pacific Properties, Inc. (REIT) Liberty Property Trust (REIT) LTC Properties, Inc. (REIT) Mack-Cali Realty Corp. (REIT) (a) Pebblebrook Hotel Trust (REIT) (a) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) PS Business Parks, Inc. (REIT) Public Storage (REIT) (a) Ramco-Gershenson Properties Trust (REIT) Sabra Health Care REIT, Inc. (REIT) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) (a) SL Green Realty Corp. (REIT) (a) Strategic Hotels & Resorts, Inc. (REIT)* (a) Tanger Factory Outlet Centers, Inc. (REIT) (a) Taubman Centers, Inc. (REIT) (a) Vornado Realty Trust (REIT) (a) (Cost $380,223,640) Total Common Stocks (Cost $908,540,488) Securities Lending Collateral 28.0% Daily Assets Fund Institutional, 0.17% (b) (c) (Cost $224,283,566) Cash Equivalents 1.2% Central Cash Management Fund, 0.1% (b) (Cost $9,538,129) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,142,362,183) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,217,253,235.At September 30, 2011, net unrealized depreciation for all securities based on tax cost was $213,156,202.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,577,213 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $225,733,415. (a) All or a portion of these securities were on loan.The value of all securities loaned at September 30, 2011 amounted to $212,439,827, which is 26.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At September 30, 2011 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Diversified 37.5 % Office 15.8 % Shopping Centers 13.1 % Apartments 9.1 % Regional Malls 8.0 % Health Care 6.4 % Storage 3.4 % Hotels 3.0 % Industrial 2.3 % Manufactured Homes 1.0 % Miscellaneous 0.4 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
